Appellant was convicted in the County Court of Gray County of the offense of unlawfully carrying on and about his person a pistol.
By the terms of our statute one who is at the time charged, a traveler, is not guilty under the law forbidding the carrying of pistols. Our Assistant Attorney General in his brief in this case states that in his view the evidence so satisfactorily shows appellant to have been a traveler at the time charged, as that the conviction is contrary to and not supported by the evidence. The statement of facts shows that appellant had conveyed his family from the point where he had been living in Texas, to a point in New Mexico. He had returned to Texas *Page 341 
for some of his personal property which he could not take upon his first trip. When found on the occasion in question in possession of a pistol, he was in his car on the road traveling in the direction of the point in New Mexico where his family was. He had a roll of bedding and other articles in the car. He said the pistol was rolled up in the bedding. Appellant was corroborated in his own explanation of his possession of said pistol and his statement of the fact that he was then going from the place where he had lived in Texas to the place where his family lived in New Mexico. Under these facts we deem the statement of our Assistant Attorney General well founded, and the judgment will be reversed and the cause remanded.
Reversed and remanded.